MEMORANDUM **
Timothy Jones appeals from his sentence of 46 months imposed following a *490guilty plea to conspiracy to launder monetary instruments, in violation of 18 U.S.C. §§ 371 & 1956(h). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Jones’ contentions that the district court failed to consider his family circumstances, that the district court failed to consider sentencing options other than imprisonment, and that the district court improperly considered Jones’ lack of cooperation with the government in fashioning his sentence are all belied by the record. Jones’ remaining contentions are unpersuasive. We thus conclude that Jones’ sentence is not unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.